                   Case 1:19-cr-00873-LGS Document 47 Filed 03/10/21 Page 1 of 1
                                                   U.S. Department of Justice
          [Type text]
                                                                United States Attorney
                                                                Southern District of New York

                                                                The Silvio J. Mollo Building
                                                                One Saint Andrew’s Plaza
                                                                New York, New York 10007


                                                                March 10, 2021

          BY ECF
          Honorable Lorna G. Schofield
          United States District Court for the
          Southern District of New York
          New York, NY 10007

              Re:    United States v. Esaahn Hough, 19 Cr. 873 (LGS)

          Dear Judge Schofield:

                  The Government writes, on behalf of the parties, to request that the Court adjourn the
          conference currently scheduled for March 11, 2021, at 11:45 a.m. for approximately 45 days and
          to respectfully request that the Court exclude time under the Speedy Trial Act, pursuant to Title
          18, United States Code, Section 3161(h)(1)(A), until the date of the next conference. Defense
          counsel consents to this request.

                  On March 8, 2021, the Government sent defense counsel a formal written plea offer to
          resolve this case. Defense counsel and the defendant require additional time to consider the
          Government’s offer. Accordingly, the Government submits that the ends of justice served by an
          exclusion of time until the date of the next conference outweigh the best interests of the public and
          the defendant in a speedy trial, because such an exclusion will allow the parties time to continue
          plea discussions and will otherwise allow the defendant and his counsel time to prepare for trial.

Application Granted. The status conference              Respectfully submitted,
currently scheduled for March 11, 2021, is
adjourned to April 29, 2021, at 10:50 a.m. For          AUDREY STRAUSS
the reasons stated above, the Court finds that the      United States Attorney
ends of justice served by excluding the time
between today and April 29, 2021, outweigh the
best interests of the public and the Defendant in a by: _____________________________
speedy trial as provided in 18 U.S.C. 3161(h)(7)        Justin V. Rodriguez
(A). It is hereby ORDERED that the time between         Assistant United States Attorney
today and April 29, 2021, is excluded. The Clerk        (212) 637-2591
of the Court is directed to terminate the letter
                                                        cc: Counsel of record (by ECF)
motion at docket number 46.

Dated: March 10, 2021
New York, New York
